Case 7:18-cv-01857-NSR-LMS Document 55 Filed 11/20/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Civil Action No: 18-cv-1857 (NSR)(LMS)

JAY MARCUS,

STIPULATION AND ORDER
Plaintiff, my -

 

-against-

MARIE MICHELINE LOMINY AND PEDIATRIC
ADOLESCENT MEDICINE LLC,

Defendants.

 

 

CONFIDENTIALITY STIPULATION AND PROPOSED ORDER

IT 1S HEREBY STIPULATED AND AGREED by and belween Plaintiff JAY MARCUS and
Defendants MARIE MICHELINE LOMINY AND PEDIATRIC ADOLESCENT MEDICINE LLC
(hereinafter, Plaintiff and Defendants will be referred to as the “Parties”), through their respective
attorneys, as follows:

1. “Confidential Information”. The Parties may designate any document, thing,
material, testimony or other information derived therefrom as "CONFIDENTIAL” under the terms
of this Agreement.

{a) The term "Confidential Information” as used herein includes, but is not
limitect to, responses to requests for production of documents, deposition transcripts, deposition
exhibits, and other writings or things produced, given or filed in this action that are designated by
a party as “CONFIDENTIAL” in accordance with the terms of this Agreement, as well as to any
copies, excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded
information containing, reflecting, or disclosing such information. By way of example and not
limitation, Confidential Information includes, but is not limited to HIPAA-protected information,
medical records, a party’s financial books and records, tax returns, statements, billing information,
bank account information, and any other sensitive personal, financial and/or proprietary

information that a party deems confidential.

6034322

 
Case 7:18-cv-01857-NSR-LMS Document55 Filed 11/20/19 Page 2 of 9

{b) The designation of information as Confidential Information in_ this
proceeding is solely for purposes of this Agreement, without prejudice to any party's right to
contest that designation in any other context. All Confidential Information produced in this case,
and materials and information received through discovery shall be used solely far the purpose of
this litigation as permitted under this Agreement and shail not be used for any other purpose. This
includes, but is not limited to, nen-litigation, arbitration/litigation in other cases, dissemination ta
third-parties, dissemination to the press, attorneys not representing parties in this case, or state
or federal governmental agencies, offices, agents, officials (elected or otherwise), except pursuant
to valid subpoena, Ifa valid subpoena is issued for any documents produced and designated as
Confidential Information, the party so served shall immediately serve a copy of the subpoena on
all Parties, so the other party has the opportunity to move to quash.

(c) Confidential Information includes all original documents and copies thereof
which a party has designated as such by marking each page of the document with the legend
“CONFIDENTIAL” as appropriate,

{d) All Parties shall act reasonably and in good faith in designating dacumenis
as “CONFIDENTIAL.”

2. Designation of Information as Confidential.

(a} Any information supplied in electronic, written, documentary or other
tangible form, which a supplying party wishes to designate as Confidential tnformation, shall be
labeled by the supplying party as “CONFIDENTIAL” as appropriate. A party may also designate
material “CONFIDENTIAL” by specifically identifying a document by bates number in a ietter to the
apposing party. Any documents/materials designated "CONFIDENTIAL" may only be shared with
a “Qualified Person’ (defined in paragraph 4(a) below). Neither the designation nor the disclosure
of information pursuant to this Agreement shall operate as a waiver of attorney-client privilege or
protections afforded by the attorney work product doctrine with respect to the subject of the

infermation disclosed.

6034322
Case 7:18-cv-01857-NSR-LMS Document55 Filed 11/20/19 Page 3 of 9

(b) Any party may designate documents produced by any other party or a non-
party as Confidential Information by informing all parties in writing of the designation and
specifically identifying a document by bates number. Upon notice of such designation, each party
holding the affected documents shall properly label them as provided in paragraph 2(a).

(c) In the case of depositions or other pretrial testimony: (i) by a statement on
the record, by counsel for Defendants or Plaintiff, at the time of such disclosure, that such
testimony shall be treated as Confidential Material; or (ii) by written notice sent to all parties within
10 business days after receiving a copy of the transcript thereof that such testimony shall be
treated as Confidential Material.

a. Non-Disclosure of Confidential Information.

{a) information and materials designated as Confidential Information pursuant
to this Agreement, Including documents labeled “CONFIDENTIAL” pursuant to paragraph 2(a),
may be disclosed or made available only as sel forth in paragraph 2(a) and paragraph 4 of this
Agreement, and shall not be given to, reviewed by, given copies to, sent to or otherwise made in
any way, to those not so designated.

(b) Each person, including counsel for a party, who receives Confidential
Information pursuant to this Agreement shail maintain it in a secure manner that limits access
only to persons permitted to have access to such information as set forth in paragraph 2(a) above.

(c) Within 60 days after the final termination of this action, the receiving party
shall either: (1) assemble and return to each designating party or person, or (2) destroy all material
embodying information designated as Confidential Information, including all copies of such
documentary material. Should a party elect to destroy all materials rather than return such
materials, counsel for such party shall provide a written confirmation of such destruction within 30
days after the final termination of this action.

(d) The Parties and Persons stipulate and agree that Confidential Information

shal! not be used or disclosed for any purpose other than this litigation.

3
6034322

 

 
 

Case 7:18-cv-01857-NSR-LMS Document 55 Filed 11/20/19 Page 4 of 9

(e) This Agreement applies only to the use or disclosure by a party of
Confidential Information designated as such by another party, It shall not have the effect of
limiting the supplying or designating party's right to make use of the parny’s own documents,
materials and information for any proper purpose outside of this litigation.

4. “Qualified Persons”.

(a) Regarding documents/materials designated "GCONFIDENTIAL,” “Qualified
Persons” are:

i. The court reporters and similar personnel;

ii. El-Hag & Associates P.C. and Kaufman Borgeest & Ryan LLP and their
respective members, associates, clerks, employees, and paralegals involved in the conduct of
this litigation;

iii. Experts or consultants (together with their clerical staff) retained by such
counsel to assist in the prosecution, defense or settlement of this action and who are not
employed by a direct competitor of the designating party;

iv. A witness at any deposition or other proceeding in this action who signs
"Exhibit A” prior to receiving such documents:

Vv. The Parties named in this litigation; and

Vi. Any other person as to whom the Parties agree in writing.

(b) Before receiving any Confidential Information, each Qualified person shall
be provided with a copy of this Agreement and, with regard to any non-party witness to whom
Confidential Information is disclosed under this Agreement, said non-party witness shall execute
a nondisclosure agreement in the form of the attached “Exhibit A."

{c) A Qualified Person with custody of information designated as Confidential
information shall maintain it in a manner that limits access only to Qualified Persons. Further,
each Qualified Person with custody of such information shall, within 30 days after the final

termination of this action, assemble and return to each supplying party or person all material

4
6034322
Case 7:18-cv-01857-NSR-LMS Document 55 Filed 11/20/19 Page 5 of 9

embodying information designated as Confidential Information, including all copies of
documentary evidence.

5. Litigation Procedures. In the event that any Confidential information is used in any
proceeding in this action, it shall not lose its status as Confidential Information and the party using
it shall take all reasonable steps, to maintain its confidentiality during such use, as follows:

{a) For applications and motions to the Court, in connection with which a party
submits Confidential Information, the submitting party shall request leave of the Court to file all
documents containing Confidential Information under seal. If the request to file documents under
seal is granted by the Court, the submitting party shall file the documents containing Confidential
Information under seal pursuant to the Court's filing procedures.

(b) Any court proceeding which refers to or describes Confidential Information
may in the Court's discretion be held in camera.

{c) if any party desires, at any proceeding (whether in court or out of court), to
offer into evidence Confidential Information or otherwise to use Confidential Information so as to
reveal its nature, such offer or use shall be made only upon taking all necessary steps to preserve
the confidentiality of the material. The party desiring to offer into evidence Confidential
information shall ask the court reporter to separately transcribe those portions of the testimony
so designated and place the following words on the cover of the transcript containing such
information: “CONFIDENTIAL: SUBJECT TO PROTECTIVE AGREEMENT" as appropriate.

6. No Probative Value. This Agreement is entered for the purpose of facilitating the
exchange of documents and information between the Parties to this action and Persons without
involving the Court unnecessarily in the process. The designation of information or material as
Confidential Information pursuant to this Agreement shall not determine or affect the probative
value of the information.

f. Procedure for Obtaining Additional Protection or Declassification. In the event

that there is a dispute about the propriety of a designation of information as Confidential

5
6034322

 

 
Case 7:186-cv-01857-NSR-LMS Document55 Filed 11/20/19 Page 6 of 9

information, the following procedure shall be followed: Caunsel for a party may provide written
notice to the designating party or person of his/her intention to: (a) seek additional protection for
documents or materials, (b) disclose information subject to this Agreement, or (c) declassify any
information designated Confidential Information. The designating party shall, within five (5)
business days after receiving such notice, state whether it objects fo such disclosure or
declassification. [n the event that objection is made, counsel for the party desiring to make
disclosure or cdeclassification and counsel for the designating party shall promptly make a good
faith effort to resolve the matter. Failing such resolution, the parly desiring to make disclosure or
deciassification may make a motion to the Court to require such disclosure. However, the party
seeking declassification of the information as Confidential Information shail bear the burden of
demonstrating that the material is not confidential, private, proprietary or otherwise should not be
protected from disclosure. The information in controversy shall not be disclosed or declassified
until required by the Court upon written Agreement, or as agreed in writing by the party who
designated the information.

&. Inadvertent Disclosure. Should any document or information designated as
Confidential Information pursuant to this Agreement be disclosed, through inadvertence or error,
to any person or party not entitled to receive same hereunder, then the Parties shall use their best
efforts to bind such persons to the terms of this Agreement and:

{a) such person shall be informed promptly of all of the provisions of this
Agreement by the party who inadvertently disclosed the Confidential Information.

{b) such person shall be identified immediately to the parly that designated the
document or information as Confidential Information, and

{c) such person shall be asked to sign an agreement to abide by the terms of
this Agreement, which signed agreement shall be served on the parly designating the document

as Confidential Information.

6034322
Case 7:18-cv-01857-NSR-LMS Document55 Filed 11/20/19 Page 7 of 9

g, Discoverability and Admissibility of Documents. Nothing in this Agreement
shall be construed to affect either the discoverability or admissibility at any proceeding herein of
any document/materials, recording or thing. Neither shall any party's entry into this Agreement
be deemed to waive either their right to object to the production of documents, recordings, or
things on appropriate grounds, or to move to compel the production of documents, recordings or
things wrongfully withheld from production by another party or entity on appropriate grounds.

10, No Waiver, No party to this action shall be obligated to challenge the propriety

of any designation and a failure to do so shail nat “éonstitute a waiver Gf dr precludé’a stibsequent **"'~

attack on, the propriety of such designation. Nothing in a Agreement shall abridge the right. of

any person/entity to seek review or to pursue other appropriate’

bag

  

 

amendment of this Agreement. (
\

11. Jurisdiction. This Agreement shall survive the: final termination -of this-action,;-to

the extent that the information designated as Confidential Information is not or does not become
known to the public, and the Court shall retain jurisdiction to resolve any dispute concerning the
use of information, disclosed pursuant to or in violation of this Agreement.

12. Treatment of Materials While Agreement is Pending. Upon execution of this
Agreement by counsel to the Parties herete and while this Agreement is pending before the Court,
all documents and information produced by any party that are designated as Confidential

Information shall be treated by the Parties as classified by the designated party pursuant to the

terms of this Agreement.

6034322

agit | to prek a iad ticatign’ ‘ot:

 

 

 
Case 7:18-cv-01857-NSR-LMS Document 55 Filed 11/20/19 Page 8 of 9

STIPULATED AND AGREED TO:

EL-HAG & ASSOCIATES, P.C.
Attorneys for Plaintiff

 

sf aad rte fener aperee eR ae ee i _—
?
f *
|
be ¢ !

Hite |

d
\. antenassiphonorciiloGiaeaaviseuanenrmanimeaasouennnnt?

 

 

KAUFMAN BORGEEST & RYAN LLP
Attorneys for Defendants

&

  

 

Gilbride

6034322
Case 7:18-cv-01857-NSR-LMS PDocument55 Filed 11/20/19 Page 9 of 9

EXHIBIT A
NON-DISCLOSURE AGREEMENT

l, (Print Name), being of full age, certify that
| have read the Stipulated Confidentiality Agreement (“Agreement’) entered in the Action entitled,
Jay Marcus v. Marie Micheline Lominy and Pediatric Adolescent Medicine LLC, Civil Action No,
48cv1857 (NSR\XLMS}; and agree to be bound by its terms; to maintain that information
designated as Confidential Information in confidence; not to use or disclose information
designated as Confidential Information to anyone other than to a Qualified Person; and not to use
Confidential Information except in connection with the lawsuit, provided that nothing shall prevent
disclosure beyond the terms of this Agreement if the party claiming confidentiality consents in
writing prior to disclosure.

To effectuate my compliance with this Agreement, | further submit myself to the personal |
and subject matter jurisdiction of the United States District Court, Southern District of New York,
in this Action. | understand that if | violate the provisions of the Agreement, | may be subject to
sanctions by the United States District Court, Southern District of New York.

| agree not to use any Confidential Information disclosed to me pursuant to the Agreement
except for purposes of the above-captioned case and nat to disclose any such information to
persons other than those specifically authorized by said Agreement, without the express written
consent of the Party who designated such information as Confidential informatian or hy
Agreement of the Court.

I certify that the foregoing statements made by me are true. | am aware that if any of the

foregoing statements made by me are willfully false, | am subject to punishment.

 

Signature

 

Print Name

 

Address

6034322

 

 

 
MICROFILM

OCT - 5 2001

OCT-18-2061

“3 0eRM

11:41. CLERK SDNY

Th

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF RETENTION OF
SEBLED DOCUMENTS IN CIVIL CASES

  

MICHAEL B. MUKASEY, CHIEF JUDGE:

Any protective order in any civil case that provi

for the filing of information under seal shall include the

following prevision:

"Sealed records which have been filed with the clerk shall
be removed by the party submitting them (1) within ninety
(90) days after a final decision is rendered if no appeal is

taken, or (2) if an appeal is taken, within thirty (30) days

after final disposition of the appeal. Parties failing to

comply with this order shall be notified by the clerk that,
should they fail to remove the sealed records within thirty
(30) days, the clerk may dispose of them."

This order will be self-executing, in that the Clerk

will treat all protective orders that direct the sealing of

documents in civil cases as if they contain the above provision.

 

Dated: New York, New York
‘ October 5, 2001

U.S. District Judge

TOTAL P.@1
